The Chancellor.
Under the circumstances of this case, the motion cannot be granted. There are, no doubt, frequent instances in which the court has allowed the plaintiff to reply, after the cause had been set down for hearing, on bill and answer. It is a matter resting in discretion. In some cases the plaintiff has been permitted to reply, after having gone to a hearing, on payment of costs. (Wyatt’s P. R. 375. Donegall v. Warr, 1 Eq. Cas. Abr. 43 pl. 4.) I shall, therefore, deny the motion, on condition that the plaintiff, within four days, pay the defendant’s costs arising from the cause being set down for *364hearing in September last, and from the proceedings on thepart of the defendant, in May- last. No costs of the present motion to be allowed on either side.
Order accordingly-